1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                   SOUTHERN DISTRICT OF CALIFORNIA

10
                                                               Case No.: 18cv2239-DMS(BLM)
11   RAYMOND DEAN MYERS,

12                                            Plaintiff,       ORDER DENYING PLAINTIFF’S
                                                               MOTION TO SUPPLEMENT PLEADINGS
13   v.

14   D. PARAMO, et al.,
                                                               [ECF No. 32]
15                                        Defendants.
16

17             On April 3, 2019, Plaintiff filed a motion to “Supplement pleading[s],” which was accepted

18   on discrepancy by this Court on April 5, 2019. ECF Nos. 31, 32. Plaintiff’s motion to “Supplement

19   pleading[s]” requests that the Court: (1) provide Plaintiff with Court rules and procedures; (2)

20   grant Plaintiff a temporary preliminary injunction; and (3) allow Plaintiff to file previously rejected

21   supplemental pleadings—including three declarations “in support . . . of the Retaliation of the

22   inmates who work in the” prison kitchen—to establish that “there is ‘Good Cause’ of action stated

23   in the Original ECF of Retaliation.” ECF No. 32 at 2.

24        I.      BACKGROUND

25             On September 26, 2018, Plaintiff initiated the instant litigation by filing a Complaint

26   pursuant to 42 U.S.C. § 1983, alleging violations of his civil rights. ECF No. 1 (“Complaint”).

27   Plaintiff’s Complaint named Daniel Paramo, A. Miller, Arlita Basto, and R. Arias as Defendants

28   and alleged both ADA and Eighth Amendment violations.               Complaint at 1, 3, 8, 13.      On

                                                           1
                                                                                         18cv2239-DMS(BLM)
1    September 26, 2018, Plaintiff filed a motion for leave to proceed in forma pauperis and on

2    October 16, 2018, Plaintiff filed “General Allegations & Exhibits in Support of [his] Complaint.”

3    ECF No. 5. On October 24, 2018, Plaintiff filed a motion for emergency injunctive relief and on

4    November 1, 2018, Plaintiff filed a motion for a restraining order. ECF Nos. 7, 9. Plaintiff’s

5    motion for emergency injunctive relief and his motion for a restraining order requested “that the

6    Court ‘stop’ his dietary ‘harassment,’ direct Basto to serve him an ‘actual 2200 calorie diet,’ even

7    if ‘that means double portions,’ and grant him a ‘single cell, and permanent for life,’ due to

8    ‘dangerous gang members’ in the building and yards.” ECF No. 10 (“November 2018 Order”) at

9    9 (citing ECF Nos. 7, 9); see also ECF No. 7 at 2, 5–6; ECF No. 9 at 2–3.

10          On November 5, 2018, Judge Sabraw issued an order granting Plaintiff leave to proceed

11   in forma pauperis and dismissing sua sponte all claims in Plaintiff’s Complaint as to Wardens
12   Paramo and Miller “for failing to state a claim upon which § 1983 relief [could] be granted.”

13   November 2018 Order at 6–8. Finally, Judge Sabraw denied Plaintiff’s motions for emergency

14   injunctive relief and a restraining order based on a lack of personal jurisdiction, and because the

15   “potential harm and risk of injury [we]re merely speculative.” Id. at 9–12.

16          On November 19, 2018, Plaintiff filed what appeared to be a motion to amend his

17   Complaint, but the motion was actually requesting modifications to Judge Sabraw’s November

18   2018 Order. ECF No. 13. The Court denied1 Plaintiff’s motion on November 28, 2018, informing

19   Plaintiff that he could not amend Judge Sabraw’s Order, but that Plaintiff was free to file a First
20   Amended Complaint without leave of Court. ECF No. 14. On December 14, 2018, Plaintiff filed

21   another motion to correct alleged errors in Judge Sabraw’s November 2018 Order, which was

22   denied by Judge Sabraw on December 17, 2018. ECF Nos. 16, 17.

23          On January 3, 2019, Plaintiff filed a motion for a free copied set of 280 pages of exhibits

24   that Plaintiff had previously filed. ECF No. 19. On January 9, 2019, this Court denied Plaintiff’s

25   motion for a copied set of exhibits, because Plaintiff failed to establish a specific need that would

26
27
     1The Court granted, however, Plaintiff’s request for an extension of time to file summons.
28   ECF No. 14 at 2.

                                                      2
                                                                                       18cv2239-DMS(BLM)
1    entitle Plaintiff to said copies free of charge. ECF No. 20 at 3–4.

2             On March 22, 2019, Plaintiff filed supplemental documents seeking among other things

3    judicial notice and again, to modify Judge Sabraw’s November 2018 Order. ECF No. 26-1. The

4    Court rejected Plaintiff’s March 22, 2019 filing because it did not comply with local rules, there

5    remained no pending motions for Plaintiff’s filing to supplement, and because the filing sought

6    to rebut Judge Sabraw’s November 2018 Order after Plaintiff was repeatedly instructed that

7    such a request was improper. ECF No. 26.

8             A few days later, on March 26, 2019, Plaintiff filed a second document entitled judicial

9    notice, which set forth “Evidence In Support of ‘Nunc Pro Tunc’ of Retaliation” and again, was

10   filed “[i]n rebuttal to Judge [Sabraw’s November 2018] Order.” ECF No. 27-1. Plaintiff’s March

11   26, 2019 filing was rejected on discrepancy by this Court because Plaintiff was improperly

12   attempting to rebut Judge Sabraw’s Order for the fourth time. ECF No. 27. Finally, on April 5,

13   2019, Plaintiff filed the instant request to “Supplemental pleading[s],” which this Court accepted

14   on discrepancy. ECF Nos. 31, 32.

15      II.      ACCESS TO COURT RULES

16             Plaintiff previously requested copies from this Court in his January 3, 2019 motion. ECF

17   No. 19. In his prior motion, Plaintiff stated that he wrote to the Clerk of Court for copies and

18   that the Clerk of Court responded that the request should be made to the Records Section and

19   must be “accompanied by a check or money order.” Id. at 1–2, 4. Plaintiff attached to his
20   motion the form sent to him by the Clerk of Court, which included the cost of the requested

21   copies. Id. at 4. This Court denied Plaintiff’s prior motion for free copies on January 9, 2019,

22   because Plaintiff failed to establish that he had a specific need to receive said copies free of

23   charge. ECF No. 20 at 3–4. Moving to Plaintiff’s instant request to supplement his pleadings,

24   Plaintiff is now requesting free copies of Court rules and procedures. ECF No. 32 at 1.

25               A. Legal Standard

26            While “prisoners have a constitutional right of access to the courts,” Bounds v. Smith,
27   430 U.S. 817, 821 (1977), there is no constitutional right to receive photocopies free of charge.

28   Sands v. Lewis, 886 F.2d 1166, 1169 (9th Cir. 1990), overruled on other grounds by Lewis v.

                                                      3
                                                                                     18cv2239-DMS(BLM)
1    Casey, 518 U.S. 343, 351 (1996); see also Jones v. Franzen, 697 F.2d 801, 803 (7th Cir. 1983)

2    (“[B]road as the constitutional concept of liberty is, it does not include the right to xerox.”);

3    Wanninger v. Davenport, 697 F.2d 992, 994 (11th Cir. 1983) (finding no violation of “appellant’s

4    constitutional rights when [prison officials] refused to provide him with free photocopies . . . .”);

5    Reynolds v. Wagner, 128 F.3d 166, 183 (3d Cir, 1997) ([T]here is no First Amendment right to

6    subsidized [legal] mail or photocopying.”).

7           The rule prohibiting free photocopies is the same for plaintiffs proceeding in forma

8    pauperis. See In re Richard, 914 F.2d 1526, 1527 (6th Cir. 1990) (Title 28 U.S.C. section 1915
9    “waives only ‘prepayment of fees and costs and security . . .’ [but] does not give the litigant a

10   right to have documents copied and returned to him at government expense.”); Hadsell v.

11   Comm’r Internal Revenue Service, 107 F.3d 750, 752 (9th Cir. 1997); Dixon v. Ylst, 990 F.2d

12   478, 480 (9th Cir. 1993) (explaining that title 28 U.S.C. section 1915—governing proceedings in

13   forma pauperis—does not waive the payment of fees or expenses required for an indigent’s

14   witnesses); Tedder v. Odel, 890 F.2d 210, 211–12 (9th Cir. 1989) (per curiam) (quoting United

15   States v. MacCollom, 426 U.S. 317, 321 (1976) (holding that “the expenditure of public funds

16   [on behalf of an indigent litigant] is proper only when authorized by Congress,” and that 28

17   U.S.C. section 1915 does not provide such authorization); Tabron v. Grace, 6 F.3d 147, 159 (3d

18   Cir. 1993) (courts are not authorized “to commit federal monies for payment of necessary

19   expenses in a civil suit brought by an indigent litigant.”); St. Hilaire v. Winhelm, 1996 WL 119505
20   (9th Cir. Mar. 18, 1996) (“There is no statutory requirement for the government to provide a

21   litigant proceeding in forma pauperis with copies of deposition transcripts.”). Nevertheless,

22   “although a prisoner does not have an unlimited right to free copying, some reasonable means

23   of access to a photocopy machine will be necessary to protect an inmate's right of access to the

24   courts.” Armstrong v. Scribner, 2008 WL 268974, at *20 (S.D. Cal. Jan. 30, 2008) (quoting Giles

25   v. Tate, 907 F. Supp. 1135, 1138 (S.D. Ohio 1995)).

26             B. Discussion
27          Plaintiff requests a copy of Court rules and procedures, stating: “I have written to the

28   Court for the Rules and procedures with no success? May I Have those from the Court?” ECF

                                                      4
                                                                                       18cv2239-DMS(BLM)
1    No. 32 at 1. Plaintiff further states that he is “not afforded the quality time (4 hrs a week) to

2    research all procedures of Civil and Criminal Law, as to Pre-Law Students and practicing

3    Attorney’s.” Id. Plaintiff cites Cody v. Weber, 256 F.3d 764 (8th Cir. 2001) to support his

4    request for free copies, which concerned an inmate plaintiff’s right of access to the Court. Id.

5    Therefore, it appears Plaintiff is requesting free copies of Court rules while alleging that he is

6    not afforded proper access to the Court. See ECF No. 32 at 1. Because Plaintiff has not filed a

7    motion regarding his access to the Court, Plaintiff’s vague statement that he is “not afforded

8    quality [law Library] time” will be addressed only in the context of his request for free copies.

9    See Nelson v. Ignacio, 28 F.3d 107 (9th Cir. 1994) (affirming the district court’s holding that a

10   plaintiff “failed to show that he ha[d] been denied meaningful access to the courts because

11   inmates have no constitutional right to free and unlimited photocopying . . . .”). Plaintiff states

12   nothing else concerning his request for Court rules, nor does Plaintiff state what Court rules he

13   is seeking (e.g., Local Civil Rules, the Federal Rules of Civil Procedures, etc.). See generally ECF

14   No. 32.

15          As stated in this Court’s January 9, 2019 Order, absent a showing of specific need, Plaintiff

16   is not entitled to copies of documents free of charge. ECF No. 20 at 3–4. Plaintiff set forth the

17   same reason for requesting copies in his prior motion—that he is not afforded adequate library

18   time. ECF Nos. 19, 32. However, Plaintiff’s statement is vague and unsupported by evidence.

19   See ECF No. 32. Plaintiff appears to allege that limited library access is the reason behind his
20   request for copies, but Plaintiff has not established that he is unable to obtain copies of the

21   relevant rules from the prison library. Instead, Plaintiff expects the Court to determine which

22   rules are relevant and then provide all of the relevant rules to him free of charge. While on

23   certain occasions, courts in this district have allowed prisoners to receive free photocopies, those

24   instances are generally limited to situations where the plaintiff must respond to a motion, or

25   correct deficiencies in their pleadings. See, e.g., Martines v. Klein, 2013 WL 4026758, at *1

26   (S.D. Cal. Aug. 6, 2013) (citing Lewis, 518 U.S. at 350–55) (“While the Court is under no
27   obligation to provide Plaintiff free photocopies . . . the Court . . . direct[s] the Clerk to provide

28   Plaintiff with a copy of his First Amended Complaint . . . and the . . . Order which outline[d] the

                                                      5
                                                                                       18cv2239-DMS(BLM)
1    deficiencies of that pleading . . . .”); Garcia v. C.D.C.R., et al., No. 3:12cv1084-IEG(KCS), CM/ECF

2    Doc. No. 22, at *2–3 (S.D. Cal Mar. 4, 2013) (stating that inmates are not entitled to photocopies

3    of pleadings, but allowing the plaintiff to receive copies of his complaint and exhibits in order to

4    meaningfully respond to the defendants’ motion to dismiss).

5           Here, given the breadth of the request, the lack of statutory authorization for such an

6    expense, and Plaintiff’s failure to establish a specific need related to the instant case for a specific

7    rule, the Court declines to authorize the requested production of documents. Furthermore,

8    Plaintiff’s request for free copies is stated alongside his request to supplement pleadings for the

9    improper purpose of rebutting Judge Sabraw’s November 2018 Order and supplementing

10   Plaintiff’s motions, which have already been decided. See ECF Nos. 32; 26-1. Accordingly, the

11   Court DENIES Plaintiff’s request for a copy of Court rules and procedures.

12      III.     TEMPORARY PRELIMINARY INJUNCTION

13          Plaintiff requests a “Temporary Preliminary Injunction, (cease and desist order) to stop

14   the ‘DOUBLE CELLING’ of inmates who will endanger [Plaintiff’s] life, by either cell abuse or by

15   [Plaintiff] contracting their diseases . . . .” ECF No. 32 at 1–2. Plaintiff further requests:

16
            [A second] temporary preliminary injunction “cease and desist” order from the
17
            Dieticians and CTC culinary Officials, to stop showing the Grievance CDCR 22’s to
18          their subordinates and culinary workers who handle and prepare the (special-Diet)
            means for the (ADA) inmates and to only allow the prep[a]rations be made by the
19          supervisors, due to inmates Retaliation, can contaminate or harm the FOODS.
20

21   Id. at 2.
22          In order to obtain a preliminary injunction or temporary restraining order, a plaintiff is
23   required to file a motion pursuant to Federal Rule of Civil Procedure 65(a) or (b). See Moses v.
24   GMAC Mortg., LLC, 2010 WL 2775634, at *6 (S.D. Cal. July 14, 2010) (“To obtain a preliminary
25   injunction, a plaintiff must file a motion under Federal Rule of Civil Procedure 65(a).”). Here,
26   though Plaintiff filed motions for injunctive relief and a restraining order in October and
27   November of 2018, Judge Sabraw denied both of those motions in his November 2018 Order.
28   November 2018 Order at 9–12. Since that time, however, Plaintiff has not filed a new motion

                                                        6
                                                                                         18cv2239-DMS(BLM)
1    for either injunctive relief or a restraining order. See generally Dkt. On March 21, 2019, Plaintiff

2    did attempt to file a motion for judicial notice and to supplement pleadings, which included

3    declarations in support of Plaintiff’s prior motions for injunctive relief and a restraining order.

4    See ECF No. 26-1. However, this document was rejected on discrepancy because it attempted

5    to improperly modify Judge Sabraw’s original November 2018 Order and supplement motions

6    that had already been decided. See ECF No. 26 at 1. In addition, even if Plaintiff’s March 21,

7    2019 rejected supplemental pleadings had been accepted, Plaintiff did not file a new motion for

8    injunctive relief or a temporary restraining order. See id. Instead, Plaintiff was attempting to

9    supplement his prior motions, which had already been decided by the Court. See id.; ECF No.

10   26-1; November 2018 Order. Because there is no pending motion for injunctive relief, Plaintiff’s

11   request for a preliminary injunction in his request to supplement pleadings is improper and the

12   Court DENIES it. See Moses, 2010 WL 2775634, at *6.

13      IV.      SUPPLEMENTAL PLEADINGS SUPPORTING RETALIATION CLAIM

14            Plaintiff is requesting to submit previously rejected pleadings, which include three

15   declarations in support “of the Retaliation of the inmates who work in the (Culinary kitchens and

16   CTC kitchens).” ECF No. 32 at 2. Plaintiff acknowledges that the declarations were included in

17   Plaintiff’s supplemental pleadings, which were rejected by this Court on March 22, 2019. Id.;

18   ECF No. 26-1.

19               A. Legal Standard
20            Pursuant to Federal Rule of Civil Procedure 15(d):

21
              On motion and reasonable notice, the court may, on just terms, permit a party to
22            serve a supplemental pleading setting out any transaction, occurrence, or event
              that happened after the date of the pleading to be supplemented. The court may
23
              permit supplementation even though the original pleading is defective in stating a
24            claim or defense. The court may order that the opposing party plead to the
              supplemental pleading within a specified time.
25

26   Fed. R. Civ. P. 15(d). “‘Rule 15(d) provides a mechanism for parties to file additional causes of
27   action based on facts that didn't exist when the original complaint was filed.’” Burnett v. Dugan,
28   2011 WL 1002171, at *2 (S.D. Cal. Feb. 23, 2011), report and recommendation adopted, 2011

                                                      7
                                                                                      18cv2239-DMS(BLM)
1    WL 1002145 (S.D. Cal. Mar. 21, 2011), aff’d, 536 F. App'x 739 (9th Cir. 2013) (quoting Eid v.

2    Alaska Airlines, Inc., 621 F.3d 858, 874 (9th Cir. 2010)).

3              B. Discussion

4           Here, Plaintiff styled his motion as one for leave to supplement his pleadings, but the

5    documents Plaintiff seeks to file state that they are in support of ECF Nos. 7 and 9—Plaintiff’s

6    previously decided motions for injunctive relief and a restraining order—and in rebuttal to Judge

7    Sabraw’s November 2018 Order. ECF No. 26-1 at 1. Therefore, instead of supplementing his

8    pleadings, it appears that Plaintiff is attempting to supplement prior motions and challenge

9    Judge Sabraw’s November 2018 Order. Plaintiff has repeatedly been told that this is not an

10   appropriate request. However, within the documents Plaintiff seeks to file, Plaintiff states that

11   he “should be allowed to add a retaliation claim to his complaint,” making it appear that Plaintiff

12   could be seeking leave to amend his Complaint. Id. at 26-1 at 29. If Plaintiff wants to amend

13   his Complaint, he may file a motion requesting permission to file an amended complaint. Plaintiff

14   is not allowed to amend his pleadings after a judge has ruled on them. Plaintiff also is not

15   allowed to amend or rebut an order issued by a judge. If Plaintiff wants to ask a judge to

16   reconsider a previously issued order, Plaintiff must file a timely motion for reconsideration that

17   complies with the relevant rules.      See Local Rule 7.1(i)(1–2).      Plaintiff’s request to file

18   supplemental pleadings in support of his prior motions and to rebut Judge Sabraw’s November

19   2018 Order is DENIED.
20          IT IS SO ORDERED.

21   Dated: 5/3/2019

22

23

24

25

26
27

28

                                                     8
                                                                                     18cv2239-DMS(BLM)
